Order entered January 30, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00043-CV

            IN RE SAMUEL G. BREITLING & JOANN BREITLING, Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-04053

                                         ORDER
                        Before Justices Bridges, Fillmore, and Schenck

       Based on the Court’s opinion of this date, we DENY relators’ January 18, 2017 first

amended petition for writ of mandamus. We ORDER relators to bear the costs, if any, of this

original proceeding.

                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE